This is an appeal by the plaintiffs from a judgment in favor of the defendant Reclamation District No. 2047. This was a reclamation district organized after the development of the rice industry in the upper Sacramento Valley had shown the necessity of the drainage from the lands within the district of surplus waters which had been artificially placed upon the lands for the irrigation of the lands devoted to rice culture.
The judgment complained of upholds the validity of an assessment on the lands of appellants lying within the exterior boundaries of the District.
[1] Appellants argue that it is not within the scope of the powers of a reclamation district to provide drainage for artificial waters, such a function being provided for by the organization of a drainage district, but the grounds here urged, that the assessment for drainage purposes is invalid, were before the court in the case of Abel v. Reclamation Dist. No. 2047,201 Cal. 451 [257 P. 504], which case involved the validity of an assessment for drainage purposes and was decided adversely to the contention of appellants in this case and it is to that extent binding upon this court.
[2] The other objections of appellants are directed to the method used in levying the assessment by the assessors in that the factors are unreasonable and variable. The evidence offered in respect to the methods was very general in character and does not tend to show that the lands of appellants were not correctly classified and that the amount assessed against this land was not at the rate as that assessed against all other lands in the District of like character similarly *Page 324 
situated and deriving a similar benefit from the works of the District.
[3, 4] The court in the case of Abel v. Reclamation Dist.No. 2047, supra, said: "But there are other alleged elements of benefit which were considered by the triers of the facts in the order provided by the statute and we are not permitted to interfere with the findings of those tribunals unless the assessments appear to be arbitrarily or unreasonably made. Much must be left to the sound judgment and discretion of the officers appointed by law to determine the question of benefit in reclamation and drainage matters and finally to the court which makes a judicial review of the proceedings."
For the reasons stated and upon the authority of Abel v.Reclamation Dist. No. 2047, supra, the judgment is affirmed.
Hart, J., and Finch, P.J., concurred.